If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                            COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     May 27, 2021
               Plaintiff-Appellee,

v                                                                    No. 350798
                                                                     Oakland Circuit Court
CHARLES CLIFTON GHOLSTON,                                            LC No. 2019-269793-FC

               Defendant-Appellant.


Before: RONAYNE KRAUSE, P.J., and RIORDAN and O’BRIEN, JJ.

PER CURIAM.

        Defendant appeals as of right his jury trial convictions of armed robbery, MCL 750.529,
and first-degree home invasion, MCL 750.110a. Defendant was sentenced, as a fourth-offense
habitual offender, MCL 769.12, 30 years to 60 years’ imprisonment each for his armed robbery
and first-degree home invasion convictions. On appeal, defendant argues trial counsel was
ineffective by failing to challenge the reliability of the DNA evidence. In addition, defendant
argues (1) the trial court erred by failing to hold an evidentiary hearing, under Franks v Delaware,
438 US 154; 98 S Ct 2674; 57 L Ed2d 667 (1978), to test the sufficiency of the warrant affidavit,
and (2) trial counsel was ineffective for failing to correct the trial court’s misinterpretation of
defendant’s argument at the motion hearing. We affirm.

                       I. FACTS AND PROCEDURAL BACKGROUND

        This case arises from an armed robbery. Edward Bell and Constance Wells were married
and resided in two abutting houses, referred to as apartment three and apartment four, with their
children, including Bell’s son 17-year-old son ME. Bell and ME had saved about $7,000 with
which to purchase a vehicle, and they stored the money in apartment three. A few weeks before
the robbery, Bell’s nephew had put Bell in contact with Leroy Butram, who agreed to sell a vehicle
to Bell for $10,000 with $7,000 owed up front and $3,000 to be paid sometime after the vehicle
was delivered. Bell and Butram agreed to a delivery date of September 20, 2017.

        On September 20, 2017, at about 6:00 p.m., ME was in apartment four getting ready to go
to the local high-school football game. ME heard a knock at the door and as he opened the door,
a man forced his way in, put a gun to ME’s head, and ordered him to the ground, “askin’ me where


                                                -1-
everything was, like, if I had money.” The robber addressed ME by his older brother’s name,
Elijah, demanded that ME disclose the location of the money, ordered ME on the ground, and
threatened to “get mad and start shooting” if ME did not comply. ME believed the robber was
serious about shooting, so he laid face down on the ground.

        At the same time, Wells and her stepdaughter, NE, stopped at Bell’s apartment. When they
pulled into the driveway, NE got out of the car and went inside the apartment while Wells remained
in the car. Inside the apartment, ME heard NE coming up the steps to the apartment. Scared for
NE’s safety, ME told the robber the money was in a bag near his clothes in his bedroom. While
lying on the ground near the front door, ME tried to hold the door closed to prevent NE from
entering but was unsuccessful. When NE entered, she saw ME “on his knees with his hand behind
his back” with the robber a few feet away. The robber ordered her to get on the ground and
demanded ME and NE “tell him where the rest of the money was or he was gonna’ shoot.” The
robber then asked if there was anybody else outside, and NE said no to protect her mother. When
the robber noticed Wells’ car outside, he ordered ME to tie NE’s hands with a computer cord. The
robber then ran from the house with the bag of money, ME’s backpack, and some jewelry.

        Outside the apartment, Wells believed NE was taking longer than expected, and “after a
while, the [apartment] door slammed open, and I saw an image [sic] run past, and then I heard
[ME] sayin’ mom, we got robbed[.]” As the robber ran away from the house, ME followed the
robber and saw him get in the passenger side of a dark-colored car that looked like a Chrysler 300,
from which ME obtained a partial license plate number. NE exited the house shortly thereafter
and appeared visibly shaken. When responding Farmington Police Officer, Donald Laporte
arrived, ME walked around the home and driveway with Officer Laporte and saw Bluetooth
headphones and Apple watchbands in the street. ME identified the watchbands as items the robber
had taken from the apartment. ME and NE identified the headphones as the headphones the robber
was wearing during the incident. They explained that, throughout the incident, the robber was
talking to someone on a cellphone using the headphones. ME identified the location of the
watchbands and headphones as lying near the location where the robber had gotten into the
getaway vehicle.

       Bell, who was at work at the time of the incident, arrived at the apartment and identified
the missing money and jewelry. Bell then called his nephew and told his nephew that he believed
Butram was involved in the robbery. About fifteen minutes after the call, Butram called Bell and
denied his involvement, but Butram “paused” and “kinda’ stuttered afterwards” when Bell told
Butram that the police had been called. Bell gave the police Butram’s contact information,
including his cellphone number. Bell also provided a cellphone number for Butram’s father,
Gunz,1 and Bell’s brother, Marcellus Bell.

       Farmington Police Detective William Wood presented a photographic lineup, which did
not include defendant, to NE and ME. ME stated he was 100% sure the robber was Darnell
Randolph, his friend’s stepfather, because the robber “was, like, big, like the dude’s stepfather,
and he was calling me Elijah, so—and Elijah knew the stepfather, too, so I just—I was pretty sure
it was him[;]” and as a result, ME picked Randolph out of the photographic lineup. Randolph


1
    Gunz’s first name was not identified in the lower court record.


                                                  -2-
became the original suspect, but he was excluded when it was confirmed that Randolph had been
in Wisconsin at the time of the incident. NE looked at the photographic lineup more slowly and
picked a person from the lineup but indicated she was not sure if that person was the robber. The
person NE selected had no connection to the case.

        During the investigation, Farmington Police Commander Justin DuLong obtained and
executed search warrants for “tower dumps” from the major cellphone companies in the area to
obtain information of all incoming and outgoing calls near the incident. The tower dump data
revealed Butram made several calls and exchanged several text messages to two other telephone
numbers using a cellphone tower at the Grand River Avenue and M-5 intersection (the Grand River
cellphone tower) near the victims’ home when the incident occurred. The telephone numbers
belonged to Arthur Lee Knuckles and defendant. Defendant’s cellphone was also in contact with
Knuckles’s cellphone at the time the incident occurred. As a result, DuLong began to suspect
defendant’s involvement, so he obtained a search warrant for more detailed cellphone use
information regarding Butram, Knuckles, and defendant. The resulting data revealed Knuckles
and defendant were in the Farmington area at the time of incident while they were contacting each
other.2 Oakland County Sheriff’s Department Detective Edward Wagrowski created an animation
showing the movement of defendant’s cellphone from Detroit to Farmington during the time frame
surrounding the incident. Specifically, defendant’s and Knuckles’s cellphones exchanged four
calls between 5:56 p.m. and 6:07 p.m., with defendant’s cellphone using the Grand River cellphone
tower near the victims’ home.

        The headphones recovered from the incident scene were sent to the Michigan State Police
crime laboratory for DNA testing. Michigan State Police forensic scientist, Erica Anderson,
performed a DNA analysis on the headphones, finding the headphones had a “mixed profile”
containing at least four DNA profiles. Anderson was able to conclude with additional analysis
that there was one major DNA contributor to the headphones and three minor DNA contributors.
Anderson explained that she could only extract a usable DNA profile from the major DNA
contributor, so she entered that profile into the Combined DNA Index System (CODIS), which
would automatically search for a match to any other person known to the system. Michigan State
Police forensic scientist, Joshua Strong, explained that there was a “hit” in CODIS from the profile
Anderson had entered, showing a match to defendant. Long then re-tested the DNA profile the
laboratory had on file from defendant to confirm the correctness of the CODIS match. Long wrote
a report requesting that a new DNA sample should be obtained from defendant and compared by
a third scientist to the sample obtained from the headphones. DuLong obtained and executed a
search warrant to collect a buccal swab sample from defendant for additional testing.

       Michigan State Police laboratory manager, Heather Vitta, then conducted a further DNA
analysis to confirm the results. To do so, Vitta utilized a software program called STR Mix, which
“helps us kinda’ decipher the mixture, and determine who a likely [DNA] contributor is to the
mixture.” Vitta explained:



2
  The data also confirmed three telephone numbers that belonged to defendant, Knuckles, and
Butram, respectively. When contacted by DuLong, Butram agreed to come to the police station
for an interview but never showed up, and Knuckles refused to talk to DuLong.


                                                -3-
         The [STR] Mix software analysis determined that there were four contributors, and
         it gave [Vitta] percent contributions for those four contributors. . . . It estimated the
         primary or major contributor at 66 percent. The secondary was at 18 percent. The
         third contributor was at 10 percent. And the final was at six percent.

                                                 * * *

         [The software is] very objective, and it’s based on a lot of math and—and, you
         know, how often we see certain DNA types in the population, and so it takes all of
         that into account when it does this calculation.

Because the major DNA contributor to the headphone DNA sample had a vast amount of DNA
present, as compared to the minor contributors, only the major DNA contributor had sufficient
DNA present to identify the contributor. The STR Mix analysis “determined that it was at least
330 nonillion[3] times more likely” than not that defendant was one of the four DNA contributors.

       In September 2018, DuLong had NE look at a second photographic lineup conducted by
Farmington Police Sergeant Patrick Spelman, who had been uninvolved in the investigation. NE
looked at six photographs, without names, and picked defendant. Sergeant Spelman opined that
NE picked defendant “[r]ather quickly.” At the time of the photographic lineup, NE told Sergeant
Spelman that she was 80% sure the robber was defendant. At trial, NE testified that she was 100%
sure defendant was the robber after seeing him in person in the courtroom.

        Relevant to this appeal, defendant moved to request an evidentiary hearing under Franks.
Defendant challenged the sufficiency of DeLong’s search warrant for detailed call information
associated with a cellphone number registered to defendant. Defendant argued that the affidavit
in support of the warrant was improper for two major reasons. First, defendant contended that
DuLong failed to describe the specific location of the subject phone. Secondly, the affidavit stated
that a black Dodge Charger with a particular license plate number was registered to defendant, and
“the victim reported that the suspect fled the scene in either a black Dodge Charger or Chrysler
300.” Defendant contended that he never owned a black Dodge Charger, and although he had
owned a Dodge Charger, that vehicle had been stolen approximately eight months before the
robbery. The trial court denied defendant’s motion, finding no information that DuLong “knew
the vehicle wasn’t in [d]efendant’s possession, but nevertheless went forward anyway with that
knowledge[.]” The trial court concluded there were no affidavits or sworn statements to support
defendant’s assertion that DuLong’s failure to discover defendant’s stolen vehicle was beyond
mere negligence or innocent mistake.

         Defendant was convicted as described. This appeal followed.




3
    A nonillion is 1,000,000,000,000,000,000,000,000,000,000.


                                                   -4-
                               II. DENIAL OF FRANKS HEARING

       We first address defendant’s challenge to the trial court’s denial of his motion for a Franks
hearing.

                   A. STANDARDS OF REVIEW AND APPLICABLE LAW

        A “Franks hearing” is an evidentiary hearing, pursuant to Franks v Delaware, 438 US 154;
98 S Ct 2674; 57 L Ed 2d 667 (1978), inquiring into the validity of a search warrant’s affidavit.
See People v Martin, 271 Mich App 280, 309; 721 NW2d 815 (2006). The trial court’s decision
whether to hold a Franks hearing is discretionary, but the trial court’s underlying factual findings
are reviewed for clear error, and any application of those facts to the law is reviewed de novo. Id.
at 309-310. “An abuse of discretion occurs when a trial court’s decision falls outside the range of
reasonable and principled outcomes.” People v Franklin, 500 Mich 92, 100; 894 NW2d 561
(2017) (quotation omitted). “A trial court’s factual finding is clearly erroneous if the reviewing
court is left with a definite and firm conviction that the trial court made a mistake.” Id. (quotation
omitted).

         An affidavit supporting a search warrant may be challenged upon “ ‘a substantial
preliminary showing that a false statement knowingly and intentionally, or with reckless disregard
for the truth, was included by the affiant in the warrant affidavit, and if the allegedly false statement
is necessary to the finding of probable cause.’ ” Martin, 271 Mich App at 311, quoting Franks,
438 US at 155-156. “The rule from Franks is also applicable to material omissions from
affidavits.” Martin, 271 Mich App at 311. A challenge to the validity of the affidavit requires
deliberate falsity or reckless disregard by the affiant, and “[a]llegations of negligence or innocent
mistake are insufficient.” Franks, 438 US at 171. Consequently, the fact that a statement in an
affidavit is incorrect will not, by itself, undermine the validity of that portion of the affidavit. “The
defendant has the burden of showing, by a preponderance of the evidence, that the affiant
knowingly and intentionally, or with a reckless disregard for the truth, inserted false material into
the affidavit and that the false material was necessary to the finding of probable cause.” People v
Ulman, 244 Mich App 500, 510; 625 NW2d 429 (2001). A magistrate’s finding of the sufficiency
of an affidavit should generally be afforded considerable deference. Franklin, 500 Mich at 101.
“The invalid portions of an affidavit may be severed, and the validity of the resultant warrant may
be tested by the information remaining in the affidavit.” Ulman, 244 Mich App at 510.

                                           B. ANALYSIS

        Defendant argues the trial court misunderstood his argument at the motion hearing and
erroneously denied his motion for a Franks hearing based on that misunderstanding. Specifically,
defendant maintains the trial court failed to recognize and address the evidence that DuLong
recklessly or deliberately made a false statement that defendant owned a black Dodge Charger in
the warrant affidavit. As noted, the affidavit stated that a black Dodge Charger with a certain
license plate number was registered to defendant. That averment turned out to be incorrect: the
stated license plate number was actually registered to defendant’s white Dodge Charger.
Nevertheless, under the circumstances, this mistake does not rise to the level of a deliberate
falsehood or reckless disregard of the truth. Franks, 438 US at 171-172.




                                                  -5-
         First, defendant contends that there was no evidence he did actually own a black Dodge
Charger. However, DuLong’s investigation with the Secretary of State revealed that defendant
did in fact own a black Dodge Charger and received at least one traffic ticket with the vehicle in
2016. Therefore, defendant is incorrect: there was evidence that he owned a black Dodge Charger.
Secondly, defendant provided no evidence in support of his assertion that his white Dodge Charger
had been stolen, nor did he provide any evidence that it remained missing at the time of the robbery.
More importantly, however, presuming the truth of his assertions, there is no indication that
DuLong knew or should have known that the white Dodge Charger had been stolen. DuLong
testified that his records search revealed that defendant had been issued traffic tickets in two
separate Dodge Chargers, one white and one black, but found no stolen vehicle report. In
summary, defendant has established an error in the affidavit, but he has provided nothing to suggest
that the error was anything other than innocent, or at worst negligent.

        Even presuming DuLong’s reference to the black Dodge Charger should have been
excluded from the warrant affidavit, the search warrant would remain supported by probable cause
to obtain defendant’s cellphone records. A review of the record indicates that DuLong’s basis for
obtaining the tower dumps and detailed cellphone records arose from NE’s and ME’s testimony
that the robber was talking on a cellphone throughout the incident. Additionally, Butram’s
cellphone number, given to DuLong by Bell, ultimately led to the discovery of defendant’s
connection to the incident. The reference to the Dodge Charger was essentially secondary, and
indeed fairly weak on its face given its statement that the robber’s getaway vehicle might have
been a different model vehicle altogether. On this basis, we conclude that DuLong had sufficient
probable cause to obtain defendant’s cellphone records without the single provision in the warrant
affidavit referencing defendant’s vehicle.

        Defendant alternatively contends that he received ineffective assistance of counsel, partly
on the ground that trial counsel failed to correct the trial court’s misunderstanding as to defendant’s
vehicles at the motion hearing. We will discuss this alternative argument below.

                         III. EFFECTIVE ASSISTANCE OF COUNSEL

       As noted, defendant contends that he received ineffective assistance of counsel because
counsel failed to correct the trial court’s misunderstanding of his argument seeking a Franks
hearing. Defendant additionally contends that he received ineffective assistance of counsel
because counsel failed to challenge the reliability of the STR Mix software evidence. We disagree.

                                  A. STANDARD OF REVIEW

        “Effective assistance of counsel is presumed,” and “defendant bears a heavy burden of
proving otherwise.” People v Rockey, 237 Mich App 74, 76; 601 NW2d 887 (1999). To establish
ineffective assistance of counsel, “a defendant must show that counsel’s performance fell below
an objective standard of reasonableness, and that the representation so prejudiced the defendant as
to deprive him of a fair trial.” People v Pickens, 446 Mich 298, 338; 521 NW2d 797 (1994). To
establish prejudice, “defendant must show a reasonable probability that, but for counsel’s
unprofessional errors, the result [of the trial] would have been different.” People v Johnson, 451
Mich 115, 124; 545 NW2d 637 (1996). Defendant “must overcome the strong presumption that




                                                 -6-
his counsel’s action[s] constituted sound trial strategy under the circumstances.” People v Toma,
462 Mich 281, 302; 613 NW2d 694 (2000).

        Generally, the determination of whether a defendant has been deprived of the effective
assistance of counsel presents a mixed question of fact and law. People v LeBlanc, 465 Mich 575,
579; 640 NW2d 246 (2002). However, defendant did not preserve his claim of ineffective
assistance of counsel by seeking a new trial or an evidentiary hearing in the trial court, People v
Snider, 239 Mich App 393, 423; 608 NW2d 502 (2000), or by filing a motion in this Court to
remand. People v Abcumby-Blair, ___ Mich App ___, ___: ___ NW2d ___ (2020) (Docket No.
347369); slip op at 8. Therefore, this Court’s “review is limited to errors apparent on the record.”
People v Unger, 278 Mich App 210, 253; 749 NW2d 272 (2008). Although we may and must
consider any materials provided for the purpose of determining whether it might be proper to
remand for an evidentiary hearing, People v Moore, 493 Mich 933, 933; 82 NW2d 580 (2013), no
need to do so is apparent from our review.

                                        B. DNA EVIDENCE

        “MRE 702 establishes prerequisites for the admission of expert witness testimony.” People
v Kowalski, 492 Mich 106, 119; 821 NW2d 14 (2012). Before admitting expert testimony, the
trial court must establish, in relevant part, that the testimony “is based on reliable data, principles,
and methodologies that are applied reliably to the facts of the case.” Id. at 120. “Some factors
that bear on the trial court’s inquiry include: (1) whether the scientific knowledge or technique
can, and has been, tested, (2) ‘whether the theory or technique has been subjected to peer review
and publication,’ (3) ‘the known or potential rate of error,’ (4) ‘the existence and maintenance of
standards controlling the technique’s operation,’ and (5) whether there is ‘general acceptance’ of
the scientific technique.” People v Muhammad, 326 Mich App 40, 51-52; 931 NW2d 20 (2018),
quoting Daubert v Merrell Dow Pharmaceuticals, Inc, 509 US 579, 593-594; 113 S Ct 2786; 125
L Ed2d 469 (1993). However, “the trial court’s role as gatekeeper does not require it to search for
absolute truth, to admit only uncontested evidence, or to resolve genuine scientific disputes.”
Muhammad, 326 Mich App at 52 (quotation marks and citation omitted). “In other words, [t]he
inquiry is not into whether an expert’s opinion is necessarily correct or universally accepted, it is
into whether the opinion is rationally derived from a sound foundation.” Id. (quotation marks and
citation omitted).

        Defendant argues that the STR Mix software constituted an unreliable methodology when
the DNA sample contained four contributors. This Court has already determined that STR Mix
satisfies the Daubert factors of testability, peer review, a known low error rate, standards
controlling its operation, and general acceptance in the scientific community. Muhammad, 326
Mich App at 53-58. Similarly, the Sixth Circuit4 recently concluded that STR Mix satisfied the
Daubert factors of testability, peer review, a low error rate and standards for ensuring a low error
rate, and general acceptance in the scientific community, leading to widespread admissibility into
evidence by various courts. United States v Gissantaner, 990 F 3d 457, 463-467 (CA 6, 2021).
Defendant contends that although STR Mix may be admissible under some circumstances, it has


4
 Although this Court is not bound by decisions of any federal courts of appeal, federal court
decisions may be persuasive. People v Bosca, 310 Mich App 1, 76 n 25; 871 NW2d 307 (2015).


                                                  -7-
not been established as reliable when there are four contributors to a DNA sample. Although most
of the Muhammad analysis applies irrespective of the number of donors, defendant correctly notes
that there were only two DNA donors in that case. Muhammad, 326 Mich App at 51, 55.
Conversely, there were three contributors in Gissantaner. Gissantaner, 990 F 3d at 462.
Nevertheless, it is unnecessary to repeat the thorough analyses conducted by the Muhammad and
Gissantaner courts; clearly, the reliability of STR Mix as a principle and methodology has been
well-established.

         It appears that defendant conflates the reliability of STR Mix as a principle and
methodology with the separate question of whether STR Mix was reliably applied in this particular
case. See Gissantaner, 990 F 3d at 467-468. Defendant points out that even in a case that accepted
STR Mix as a reliable principle and method in the abstract, the court rejected the application of
STR Mix where there were four presumed contributors to a DNA sample. United States v Lewis,
442 F Supp 3d 1122, 1156-1160 (D Minn, 2020). However, the Lewis court only partially rejected
the STR Mix evidence, largely because the specific lab that performed the testing did not have the
computational resources to analyze five or more contributors and was suspected to underestimate
the number of total contributors. Id. at 1156-1157. Critically, the Lewis court only found that
limitation to undermine the ability of STR Mix to exclude persons as possible DNA donors; the
court admitted the STR Mix evidence to the extent it showed the defendant to be the major DNA
contributor. Id. at 1156-1160. Thus, defendant is correct in asserting that STR Mix may be
unreliable as applied under some circumstances, but not under the kind of circumstances at issue
in this case.

         As discussed, Anderson’s initial DNA analysis of the headphones revealed at least four
DNA profiles. Vitta testified that the Michigan State Police crime laboratory is hampered by the
same computational limitations as was the laboratory in Lewis. This would impliedly cast doubt
on the reliability of STR Mix to exclude any particular person from having contributed to the mix.
However, that was not the purpose of the STR Mix evidence here. Rather, the purpose was to
confirm what Anderson and Long had already determined: that defendant was a contributor to the
DNA on the headphones. Vitta’s testimony made it clear that the only conclusion STR Mix could
draw was that it was vanishingly unlikely defendant had not been one of the DNA contributors.
Anderson had already determined that there was only one major contributor to the DNA sample,
which CODIS and Long confirmed was a match to defendant. Ultimately, the significance was
not to try to determine whether someone else might have handled the headphones, but only whether
they were linked to defendant.

        Because case law clearly establishes the reliability of STR Mix as a tool of inclusion,
certainly as to a major donor even where there might be more DNA donors than the processing
laboratory can calculate, any objection by trial counsel would have been futile. This Court will
not find trial counsel to be ineffective where an objection would have been futile. People v
Thomas, 260 Mich App 450, 457; 678 NW2d 631 (2004). Furthermore, even if defendant had
objected and obtained exclusion of the STR Mix evidence, the jury would still have been informed
of the independent finding that defendant was the only major DNA donor on the headphones.
Consequently, in combination with the extensive other evidence identifying defendant and linking
him to both the headphones and the robbery, it is highly unlikely that exclusion of the STR Mix
evidence would have affected the outcome of the trial. Johnson, 451 Mich at 124. Trial counsel



                                               -8-
was not ineffective for failing to raise an objection that would have been futile and would have
had little, if any, meaningful effect.

                         C. FRANKS ARGUMENT CLARIFICATION

        Finally, we also conclude that defendant was not denied effective assistance of counsel for
trial counsel’s failure to clarify the trial court’s understanding of defendant’s argument at the
Franks motion hearing. A review of the record indicates that trial counsel’s strategy was to focus
on establishing DuLong’s failure to discover the stolen vehicle report as a false and deliberate
statement in the warrant affidavit. Even to the extent trial counsel failed to distinguish the white
and black Dodge Chargers for the trial court’s understanding, defendant fails to establish that it
constituted ineffective assistance of counsel. As noted, defendant’s assertion that he did not own
a black Dodge Charger at the time of the incident is simply untrue and unsupported. Again,
defendant was not denied effective assistance of counsel by counsel’s failure to assert a meritless
argument.

       Affirmed.

                                                             /s/ Amy Ronayne Krause
                                                             /s/ Michael J. Riordan
                                                             /s/ Colleen A. O’Brien




                                                -9-